Citation Nr: 1818244	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased initial rating for hyperthyroidism (also claimed as Graves' disease), currently evaluated as noncompensable from December 21, 2007 to April 9, 2008, 10 percent disabling from April 10, 2008 to September 17, 2009, and noncompensable thereafter.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2006 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2014 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board incorporates by reference the detailed procedural history in the Board's July 2015 decision / remand Introduction.

The following issues were previously on appeal and adjudicated in the Board's July 2015 decision: entitlement to initial increased ratings for right shoulder dislocation, status post arthroscopic repair (multiple stages); and entitlement to an extension beyond May 31, 2009 of the temporary total disability rating pursuant to 38 C.F.R. § 4.30 (based upon ongoing convalescence following right shoulder surgery).  Therefore, those issues are no longer before the Board.

In July 2015, the Board remanded the issues on appeal for additional development.  The Board finds that the RO substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Regrettably, another remand of the TDIU claim is nonetheless required for further development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From December 21, 2007 to April 9, 2008, the Veteran's service-connected hyperthyroidism did not manifest as tachycardia or tremors; nor did it require continuous medication for control.

2.  From April 10, 2008 to September 17, 2009, the Veteran's service-connected hyperthyroidism did not manifest as tachycardia, tremors, increased pulse pressure, or increased blood pressure.
 
3. Since September 18, 2009, the Veteran's service-connected hyperthyroidism has not manifested as tachycardia or tremors; nor has it required continuous medication for control.


CONCLUSIONS OF LAW

1. From December 21, 2007 to April 9, 2008, the criteria for an initial compensable disability rating for hyperthyroidism were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7900 (2017).

2. From April 10, 2008 to September 17, 2009, the criteria for a disability rating in excess of 10 percent for hyperthyroidism were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, DC 7900 (2017).

3. Since September 18, 2009, the criteria for a compensable disability rating for hyperthyroidism have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, DC 7900 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided to the Veteran in the February 2011 SOC and will not be repeated here.  

After a full review of the record, the increased rating claim for hyperthyroidism is denied as to all stages on appeal for the following reasons.

I. December 21, 2007 to April 9, 2008

The Veteran currently receives a noncompensable initial disability rating from December 21, 2007 to April 9, 2008 for service-connected hyperthyroidism under DC 7800, 38 C.F.R. § 4.119.  She seeks a compensable initial rating.  

The Board finds that an initial compensable rating is not warranted for this period because the Veteran's service-connected hyperthyroidism did not manifest as tachycardia or tremors; nor did it require continuous medication for control.  In this regard, the Board affords great probative value to the February 2008 VA thyroid condition examination.  After examining the Veteran and considering her pertinent medical history, the VA examiner made no findings of tachycardia or tremors.  Indeed, upon examination, the examiner competently made all negative or normal cardiovascular findings.  The VA examiner also did not note any neurological abnormalities upon examination, including tremors.  In addition, the VA examiner did not indicate continuous medications were required to control this condition; to the contrary, the examiner noted the Veteran's report of no current treatment.  Nor did VA outpatient treatment records from this period note tachycardia or tremors, or indicate that continuous medications were required to control the condition.  At least one VA outpatient medical provider during this period affirmatively found no cardiovascular or neurological abnormalities upon examination.  See February 2008 VA primary care note.

The Board recognizes that the Veteran's claimed hyperthyroidism symptoms in this period included emotional instability, depression, and double vision.  See February 2008 VA examination report; see also February 2008 VA primary care note.  However, the Board finds that a compensable rating is still not warranted for this period.  Under DC 7900, a 60 percent rating requires "emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure (emphasis added)."  A 100 percent rating requires "thyroid enlargement, tachycardia, eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms."  The use of the word "and" in the 60 percent and 100 percent rating criteria indicates that all of the listed symptoms are required for assignment of those respective ratings.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); but see Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  As the Veteran did not have all of the symptoms listed conjunctively under the 60 percent rating criteria and 100 percent rating criteria, respectively, her hyperthyroidism did not warrant a 60 percent or a 100 percent rating.   

In summary, an initial compensable rating is not warranted from December 21, 2007 to April 9, 2008.

II. April 10, 2008 to September 17, 2009

The Veteran currently receives an 10 percent initial disability rating from April 10, 2008 to September 17, 2009 for her service-connected hyperthyroidism under DC 7800, 38 C.F.R. § 4.119.  She seeks a higher initial rating.  

The Board finds that a higher, 30 percent rating is unwarranted from April 10, 2008 to September 17, 2009 because the Veteran's hyperthyroidism did not manifest as tachycardia, tremors, increased pulse pressure, or increased blood pressure.  Various VA endocrinology clinic notes from this period specifically addressing her hyperthyroidism did not note these symptoms.  See, e.g., April 10, 2008, May 2008, February 2009, and September 10, 2009 VA endocrinology clinic notes.  

The Board acknowledges that the Veteran reported heart palpitations during this period.  See, e.g., September 10, 2009 VA endocrinology clinic note.  However, at no time was that symptom found to constitute or approximate tachycardia, increased pulse pressure, or increased blood pressure, the specific cardiovascular symptoms contemplated by the 30 percent rating criteria under DC 7900.  Even assuming for the sake of argument that her heart palpitations were signs of tachycardia, a higher, 30 percent rating still would be unwarranted here because all of the symptoms listed in the conjunctive 30 percent rating criteria under DC 7900 were not shown.  See Melson, supra.  

The Board recognizes that the VA outpatient treatment records from this period show that the Veteran's hyperthyroidism symptoms included depression and fatigue.  See, e.g., April 10, 2008 VA endocrinology note; May 2008 endocrinology note.  These symptoms are contemplated by the criteria for a 60 percent rating.  Under DC 7900, a 60 percent rating requires "emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure (emphasis added)."  As explained above, the use of the word "and" in the 60 percent rating criteria under DC 7900 indicates that all the listed symptoms are required for assignment of such rating.  See Melson, supra.  As the Veteran did not have all of the symptoms listed under the 60 percent rating criteria, her hyperthyroidism does not warrant a 60 percent rating.  

Finally, the Veteran's VA outpatient treatment records from this period show that she was prescribed anti-thyroid medication to control her hyperthyroid symptoms, the basis of the current 10 percent rating.  However, VA providers also noted her noncompliance with this medication regimen.  See May 2008, February 2009 VA endocrinology notes.  The Board finds that her decision not to follow this treatment plan to manage her symptoms is inconsistent with a higher rating.

In summary, a higher initial rating is unwarranted from April 10, 2008 to September 17, 2009.
	
III. September 18, 2009 to Present

The Veteran currently receives a noncompensable initial disability rating from September 18, 2009 for her service-connected hyperthyroidism under DC 7800, 38 C.F.R. § 4.119.  She seeks a compensable rating.  

The Board finds that a compensable rating is not warranted for this period because the Veteran's service-connected hyperthyroidism has not manifested as tachycardia or tremors; nor did it require continuous medication for control.  In this regard, the Board affords great probative value to the July 2010 and February 2017 VA thyroid condition examinations.  After examining the Veteran and considering her pertinent medical history, neither the 2010 VA examiner nor the 2017 VA examiner found that she had tachycardia or tremors.  Nor did the VA examiners find continuous medication was required to control this condition.

Regarding cardiac symptoms, upon examination, the 2010 VA examiner competently made all negative or normal cardiovascular findings.  These findings are consistent with VA outpatient medical treatment records from this period.  See, e.g., April 2010, May 2010, and October 2010 VA primary care notes (finding upon cardiac examination no tachycardia/bradycardia, regular rate and rhythm, and no murmur); May 2012 primary care note (finding upon cardiac examination no tachycardia/bradycardia, and regular rate and rhythm); May 2014 primary care note (finding upon cardiac examination no tachycardia/bradycardia or murmurs; also finding "RRR," i.e., regular rate and rhythm).  Moreover, the February 2017 VA examiner found no signs or symptoms attributable to a hyperthyroid condition based upon the current physical examination and laboratory studies.  

The Board recognizes that the Veteran has reported heart palpitations during this period.  See, e.g., July 2010 VA examination report; March 2010 VA endocrinology clinic note.  However, at no time was that symptom found to constitute tachycardia, the specific cardiac symptom contemplated by the criteria for a compensable rating under DC 7900.  Moreover, the Board recognizes that the Veteran's representative asserted that she experiences tachycardia "at least once per week."  See June 2011 VA Form 9.  However, the representative did not cite any medical evidence in support of this contention.  The objective medical evidence summarized above does not support this contention.  Also, lay persons are not competent to make the medical finding of the presence of tachycardia, a specific symptom and medical concept.  Accordingly, the Board affords more weight to the medical evidence competently finding no tachycardia and normal heart rhythm based upon objective clinical evidence than to the representative's bald allegation that this cardiovascular symptom exists.  Even assuming for the sake of argument that her heart palpitations were signs of tachycardia, a compensable percent rating still would be unwarranted here because neither tremors nor continuous medication required for control were shown here, as explained further below.  See DC 7900.  

Regarding neurological symptoms, the 2010 VA examiner did not note any neurological abnormalities upon examination, including tremors.  The Veteran reported that she feels restless and fidgets; however, the 2010 examiner did not find that these subjectively reported symptoms constituted tremors, the specific neurological symptom contemplated by the criteria for a compensable rating under DC 7900.  These VA examination findings are consistent with VA outpatient treatment records from this period.  See, e.g., April 2010, October 2010, May 2010, May 2011, May 2012 VA primary care notes (noting grossly intact upon neurological examination; not noting any abnormalities, such as tremor); May 2014 mental health note (affirmatively finding upon neurological examination no tremor).   Moreover, the February 2017 VA examiner found no signs or symptoms attributable to a hyperthyroid condition based upon the current physical examination and laboratory studies, as discussed above.

The Board recognizes that the Veteran's representative asserted that the Veteran has tremors at least two times per month.  See June 2011 VA Form 9.  However, the representative cited no medical evidence in support of this contention.  Indeed, the objective medical evidence summarized above weighs against a finding that the Veteran had tremors at any time during this period.  Lay persons are not competent to make the medical finding of the presence of tremors, a specific neurological symptom and medical concept.  Thus, the Board affords more weight to the multiple notes competently finding no tremors based upon objective clinical evidence than to the representative's bald allegation that this neurological symptom exists.

Regarding medications, the 2010 VA examiner did not indicate continuous medications were required to control this condition; to the contrary, the examiner noted her report of no current treatment.  Likewise, the February 2017 VA examiner explained that the Veteran had been seen by VA endocrinologists after discharge from service and had been treated with medication, but that this medication had been discontinued.  The Veteran reported to the 2017 VA examiner that she had not followed up with VA for this condition since 2014 and that she was not under any thyroid treatment by a private provider.  These VA examination findings are consistent with VA outpatient treatment records from this period.  See, e.g., September 2009 endocrinology clinic addendum (noting Veteran had been off anti-thyroid medications for about five weeks); May 2010 VA endocrinology clinic notes (noting Veteran had been on medications in the past including Methimazole; "last time took MMI [anti-thyroid drug Methimazole] was [in August 2009]").  

The Board recognizes that the Veteran's hyperthyroidism symptoms during this period have included weight fluctuations, fatigue, mood swings, and gastrointestinal issues.  See, e.g., July 2010 VA examination report.  Under DC 7900, a 60 percent rating requires "emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure (emphasis added)."  A 100 percent rating requires "thyroid enlargement, tachycardia, eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms."  As discussed above, use of the word "and" in the 60 percent and 100 percent rating criteria indicates that all the listed symptoms are required for assignment of those respective ratings.  See Melson, supra.  As the Veteran did not have all of the symptoms listed under the 60 percent rating criteria and 100 percent rating criteria, respectively, her condition did not warrant either a 60 percent or a 100 percent rating. 

In summary, a compensable rating is not warranted from September 18, 2009.

IV. Conclusions

The increased initial rating claim is denied as to each stage on appeal.  The Veteran's symptomatology and level of impairment are consistent with and contemplated by the currently assigned ratings for each stage.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) does not apply because there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also considered the availability of separate ratings for the Veteran's psychiatric symptoms related to her service-connected hyperthyroidism, including depression.  Various VA medical providers suggested that her depression symptoms shown during various stages on appeal may be related to her hyperthyroidism.  See, e.g., February 2008 VA examination report (listing depression as one of her thyroid condition symptoms); April 2008, May 2008 VA endocrinology clinic notes (referencing depression and accounting for this symptom when prescribing anti-thyroid medication).  The Veteran also submitted medical articles suggesting that hyperthyroidism may manifest as mood symptoms.  However, she already is service-connected for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS) during the entire period on appeal, and thus, she already receives compensation for depression symptoms (50 percent from December 21, 2007 and 70 percent from June 16, 2011).  Therefore, assigning a separate rating for depressive symptoms related to her hyperthyroidism would constitute impermissible pyramiding, and the Board declines to do so.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.)

Finally, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

V. Duties to Notify and Assist

The Veteran and her representative have raised various boilerplate, generalized duty to assist and due process arguments without citing specific issues or deficiencies.  See, e.g., February 2011 VA Form 9.  The Board rejects those arguments as vague and conclusory and affirmatively finds that VA satisfied the duty to assist in the development of the claim denied above for the following reasons.

First, the Veteran and her representative suggested that unspecified VA examinations were inadequate.  See, e.g., February 2011 VA Form 9.  Neither she nor her representative identified specific VA examinations when making these assertions.  Accordingly, the Board will assume that she contends all of the VA examinations relied upon in the decision above were inadequate.  The Board rejects this contention and affirmatively finds that the VA examinations relied upon in the decision above were adequate for rating purposes.  The VA examiners reviewed the Veteran's pertinent medical history, conducted thorough clinical evaluations, and provided adequate discussions of relevant symptomatology and impairments.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  Contrary to the Veteran's contentions, the Board finds that the VA examinations relied upon above contained thorough, clear, and supported findings pertinent to rating her service-connected thyroid condition.  Accordingly, the Board finds that there is no duty to provide another VA examination or medical opinion.

Second, the February 2011 VA Form 9 included a boilerplate argument that VA failed to obtain "all ongoing medical reports."  The Board rejects that conclusory contention and finds that all relevant VA treatment records have been obtained.  The Veteran has not identified private treatment records relevant to her hyperthyroidism.  Indeed, she told the February 2017 VA examiner that she has not had private treatment for this condition.

Finally, the Board finds that VA satisfied all relevant due process requirements, contrary to the representative's boilerplate contention otherwise.  See February 2011 VA Form 9.

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Entitlement to an initial increased rating for hyperthyroidism (also claimed as Graves' disease), currently evaluated as noncompensable from December 21, 2007 to April 9, 2008, 10 percent disabling from April 10, 2008 to September 17, 2009, and noncompensable thereafter, is denied.


REMAND

In this case, VA's duty to assist in the development of the TDIU claim has not been satisfied.  The Board incorporates by reference the July 2015 remand's summary of the Veteran's reports of her unstable, post-service employment history.  The evidence of record suggests a plausible TDIU theory based upon marginal employment.  See 38 C.F.R. § 4.16(a).  However, no attempts have been made to attempt to verify her income during the relevant period.  TDIU presupposes a veteran is not capable of gainful employment.  To verify her income and show it is merely marginal, she should submit information as to her earnings since 2007.  The RO also should contact SSA and any other appropriate agency to attempt to independently verify her income.

Pursuant to the July 2015 remand, in October 2015 correspondence, the RO requested an updated, completed VA Form 21-8940 (TDIU claim form) from the Veteran.  She did not respond.  The RO should afford the Veteran another opportunity to submit an updated VA Form 21-8940 so the RO can attempt to verify her employment history since the October 2009 VA Form 21-8940.  

The Veteran is advised that it is her duty to cooperate with VA's attempts to develop her claim, and if she does not provide the requested information, her claim may be denied based on lack of evidence.

Accordingly, the case is REMANDED for the following action:

1. Send another VA Form 21-8940 (TDIU claim form) to the Veteran for completion.  Then, upon receipt of the completed VA Form 21-8940, send VA Forms 21-4192 (Request for Employment Information in Connection with a Claim for Disability Benefits) to her former employers identified on the VA Form 21-8940.

2. Ask the Veteran to submit documents verifying her income (i.e., tax returns or W-2 forms) for each year from 2007 to the present.

3. Make all necessary attempts to obtain the Veteran's income information from the Social Security Administration (SSA) or other appropriate agency from 2007 to the present.  Do so regardless of whether the Veteran responds to the development efforts requested in Steps 1 and 2 above.  Document all attempts and any SSA responses.  

4. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


